Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No.: 19-cv-00874-RBJ-MEH

   WARNER RECORDS INC., et al.

                Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.

                Defendant.


   PLAINTIFFS’ RESPONSE TO DEFENDANT CHARTER COMMUNICATIONS INC.’S
      OBJECTION TO RECOMMENDATION BY MAGISTRATE JUDGE TO DENY
      CHARTER’S MOTION TO DISMISS PLAINTIFFS’ CLAIM FOR VICARIOUS
                               LIABILITY
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 2 of 18




                                    PRELIMINARY STATEMENT

          This lawsuit seeks to hold Charter Communications, Inc. (“Charter”) responsible for

   turning a blind eye to its users’ rampant infringement of Plaintiffs’ copyrighted works, despite

   receiving clear, repeated notice of its users’ infringing conduct and having both the right and

   ability to stop it. In a thorough and well-reasoned recommendation (the “Recommendation”),

   Magistrate Judge Hegarty (the “Magistrate Judge”) evaluated the sufficiency of Plaintiffs’

   allegations and determined that, at this early stage of the litigation, they plausibly establish both

   elements of a vicarious infringement claim: that Charter has the right and ability to control its

   users’ infringing conduct, and that it receives a direct financial benefit from such infringement.

   The Recommendation comports with the decisions of other courts, which have allowed similar

   vicarious infringement claims to proceed. Indeed, this past Friday, the United States District

   Court for the Eastern District of Virginia denied an Internet service provider’s (“ISP”) motion for

   summary judgment on a vicarious infringement claim premised on substantially the same

   allegations as the claim at issue here. See Sony Music Entm’t v. Cox Commc’ns, No. 18-cv-950

   (E.D. Va.) (“Sony Action”) (Dkt. No. 586). If the claim in Sony is sufficient to survive a motion

   for summary judgment, then Plaintiffs’ claim surely survives a motion to dismiss. Nothing in

   Charter’s Objection calls the Magistrate Judge’s sound reasoning on that score into question.

          First, the Magistrate Judge correctly concluded that Charter has the “practical ability” to

   control its users’ infringement over its Internet service. As every court that has considered the

   issue has determined, ISPs like Charter can stop or limit their users’ infringing conduct by

   terminating their access to the Internet. Charter’s sole argument to the contrary is that it cannot

   prevent its users from accessing infringing material through other ISPs after it terminates them
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 3 of 18




   from Charter. But as the Magistrate Judge recognized, liability obtains as long as a defendant

   can stop or limit infringing conduct, which Charter can plainly do by terminating infringing

   users’ access to the Internet through Charter.

           Second, the Magistrate Judge correctly determined that Plaintiffs have adequately pled

   that Charter’s receives a direct financial benefit from its users’ infringement. It is well-

   established that a defendant receives a direct financial benefit whenever its customers are drawn

   to its service by the availability of infringing content—regardless of “how substantial” the draw

   of infringement is. Here, Plaintiffs have adequately pled that some Charter subscribers are

   drawn to its service by the ability to infringe, which is supported by allegations that (i) Charter’s

   advertisements tout specific features of its service that are attractive to infringers, including the

   ability to download up to “8 songs in 3 seconds,” and that (ii) Charter’s users have utilized these

   features to pirate Plaintiffs’ works hundreds of thousands of times. These and other allegations

   permit the reasonable inference that at least some Charter users are drawn to its service by the

   ability to infringe, which is all that is necessary to state a claim.

           The court’s recent decision in Sony provides yet another reason to affirm the Magistrate

   Judge’s Recommendation. In that case, plaintiffs sought to hold an ISP vicariously liable for its

   users’ infringement, reasoning that the ISP received a direct financial benefit from infringement

   to the extent that it “chose not to stop [infringing conduct] on its network . . . in order to collect

   revenues that it would lose if it terminated the particular accounts that were repeatedly the

   subject of infringement notices.” Sony Action, Dkt. No. 396, at 33. The defendant ISP in that

   case moved for summary judgment on this claim, but the court denied the motion. Sony Action,

   Dkt. No. 586. Here, Plaintiffs’ allegations are substantially identical to those in Sony, and this



                                                       2
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 4 of 18




   Court should thus deny Charter’s motion to dismiss for the same reasons that the Virginia court

   denied the Sony motion. For these and other reasons, Charter’s Objection should be overruled.

                                           LEGAL STANDARD

           The Magistrate Judge’s recommendation to deny Charter’s motion to dismiss is reviewed

   de novo. Fed. R. Civ. P. 72(b)(3). To withstand a motion to dismiss, a complaint need only

   “contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on

   its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the

   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

   defendant is liable for the misconduct alleged.” Id. In assessing plausibility, the Court must

   “liberally construe the pleadings and make all reasonable inferences in favor of [the plaintiff].”

   Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1105 (10th Cir. 2017).

                                               ARGUMENT

   I.      THE RECOMMENDATION CORRECTLY CONCLUDED THAT PLAINTIFFS
           HAVE ADEQUATELY ALLEGED THAT CHARTER HAS THE RIGHT AND
           ABILITY TO SUPERVISE ITS USERS’ INFRINGEMENT.

           The Magistrate Judge correctly found that Plaintiffs’ allegations adequately plead the first

   element of a vicarious infringement claim: that Charter has both the legal right and practical

   ability to control its users’ infringement by terminating users’ accounts.

           It is well-established that the right and ability “to block infringers’ access to a particular

   environment . . . is evidence of [a defendant’s] right and ability to supervise.” A&M Records,

   Inc. v. Napster, Inc., 239 F.3d 1004, 1023 (9th Cir. 2001). Blocking access entails both “a legal

   right to stop or limit the directly infringing conduct . . . [and] the practical ability to do so.”

   Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1173 (9th Cir. 2007). In the Internet



                                                       3
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 5 of 18




   context, this means that an ISP will be liable for users’ infringement where it has the contractual

   right to “terminate [users’] accounts,” Capitol Records, LLC v. Escape Media Grp., 2015 WL

   1402049, at *42 (S.D.N.Y. Mar. 25, 2015), and the practical ability to “terminate, suspend or

   restrict users’ subscriptions, thereby limiting their access to uploading or downloading,” Arista

   Records LLC v. Usenet.com, Inc., 633 F. Supp. 2d 124, 157 (S.D.N.Y. 2009).

          Charter does not contest that it has the contractual right to terminate users’ accounts for

   engaging in copyright infringement. (Obj. at 12.) Instead, Charter contends that the Magistrate

   Judge erred in finding that it has the practical ability to limit infringement by exercising this

   contractual right and terminating users’ accounts. (Id.) This argument is unavailing. As every

   court that has considered the issue has recognized, “[f]ile-sharing programs,” like BitTorrent,

   “are completely dependent on the internet to facilitate the download and upload of files.” BMG

   Rights Mgmt. (US) LLC v. Cox Commc’ns, Inc., 149 F. Supp. 3d 634, 674 (E.D. Va. 2015). For

   this reason, an ISP like Charter can necessarily “stop or limit infringing conduct by terminating

   its subscribers’ internet access.” UMG Recordings, Inc. v. Grande Commc’ns Networks, LLC,

   2018 WL 1096871, at *10 (W.D. Tex. Feb. 28, 2018). After all, “[w]ithout the internet,

   individuals cannot upload or download illegal content.” Cox, 149 F. Supp. 3d at 675.

          Conceding this basic principle, Charter instead argues that that it lacks the practical

   ability to stop infringement because, although it can block users’ access to the Internet through

   Charter, it cannot prevent them from accessing the Internet through other means. (Obj. at 12.)

   This argument fails for several reasons.

          First, Charter’s argument misunderstands the scope of Plaintiffs’ claim. Plaintiffs are not

   seeking to hold Charter responsible for any act of infringement that occurs through any ISP;



                                                     4
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 6 of 18




   rather, they are seeking to hold Charter liable for a discrete set of infringing acts that were

   committed by Charter users through Charter’s Internet service between 2013 and 2017. (Compl.

   ¶ 5.) Charter undoubtedly had the ability to stop or limit these infringing acts, which is sufficient

   to state a claim. (See Opp’n to Mot. to Dismiss, Dkt. No. 50 (“Opp’n”), at 8.)

          Second, even if users’ ability to access infringing content through other ISPs were

   relevant to the analysis, Charter’s argument still fails, as courts have never required that a

   defendant be able to completely stop infringement in order to impose liability. Rather, liability

   obtains as long as a defendant may “stop or limit” infringing conduct, including by making it

   more difficult to infringe. Amazon, 508 F.3d at 1173. Here, Charter can plainly make its users’

   infringement more difficult by blocking their access to the Internet through Charter, eliminating

   a key tool that Charter users use to download music illegally. See Cox, 149 F. Supp. 3d at 675.

          Finally, Charter’s argument conflicts with well-established case law—including the Cox

   and Grande decisions—which rejects the precise argument that Charter is making here. In its

   Objection, Charter attempts to distinguish these cases by claiming that they “focus[] almost

   exclusively on [those ISPs’] ‘right to control’” infringing conduct—not on their practical ability

   to do so—but this is not true. (Obj. at 13.) Both the Cox and Grande courts considered the

   “practical ability” prong, and each held that the ISP defendant in those cases had the practical

   ability to control infringing conduct, notwithstanding that some terminated users might be able to

   access the Internet through other means. (See Opp’n at 9.)

          Amazon—the sole case that Charter cites in support of its position—is not to the contrary.

   In Amazon, the Ninth Circuit held that the search engine Google was not vicariously liable for

   certain websites’ infringement because the most that Google could do to limit those websites’



                                                     5
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 7 of 18




   infringement was to terminate its advertising relationships with the websites in question. 508

   F.3d at 1173-74. Because terminating these advertising relationships would not stop the

   websites from “reproducing, displaying, and distributing” plaintiff’s works, the Ninth Circuit

   held that Google could only indirectly control the websites’ infringing conduct by incentivizing

   them to stop infringing, but it lacked the practical ability to stop or limit the websites’ infringing

   conduct. Id. Here, by contrast, Charter has the ability to stop its users from reproducing or

   distributing Plaintiffs’ works by terminating their accounts.1 Indeed, in a case decided shortly

   before Amazon, the Ninth Circuit opined that if a defendant could “block [infringers’] access to

   the Internet,” it would be liable for those infringers’ conduct. Perfect 10, Inc. v. Visa Int’l Serv.

   Ass’n, 494 F.3d 788, 804 (9th Cir. 2007). Charter plainly meets this test.2

   II.    THE RECOMMENDATION CORRECTLY CONCLUDED THAT PLAINTIFFS
          HAVE ADEQUATELY ALLEGED THAT CHARTER RECEIVES A DIRECT
          FINANCIAL BENEFIT FROM ITS USERS’ INFRINGEMENT.

          The Magistrate Judge also correctly found that Plaintiffs have adequately alleged that

   Charter receives a “direct financial benefit” from its users’ infringement. Although Charter

   raises a litany of arguments against the Recommendation, its objections are without merit.




   1
     Charter contends that Amazon turns on whether a defendant is a “closed system” or “general-
   purpose ISP[].” (Obj. at 12.) This is not true. To the extent that Amazon invoked the
   terminology of a “closed system,” it was to note only that such systems have the ability to block
   users’ access to the environment in which infringement is occurring. Amazon, 508 F.3d at 1174.
   Charter, too, has this ability.
   2
     Charter argues that the termination of users’ accounts is a “blunt tool” to control infringement
   and faults the Magistrate for demanding that it “respond[] to each notice [of infringement]” by
   immediately “terminating [users’] internet access.” (Obj. at 2.) This argument is unavailing, as
   nothing in the case law suggests that a defendant’s ability to control infringement is limited to
   instances in which enforcement can be narrowly tailored. Nor is Charter prohibited from
   offering its users a “carrot” to stop infringing before applying the “stick” of termination.


                                                     6
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 8 of 18




           A.      The Magistrate Judge Applied the Correct Legal Standard.

           Charter first contends that the Magistrate Judge erred by applying the incorrect legal

   standard to Plaintiffs’ allegations about Charter’s receipt of a direct financial benefit. (Obj. at 6-

   7.) Charter is wrong. As the Magistrate Judge correctly recognized, a direct financial benefit

   exists as long as there is “a causal relationship between the infringing activity alleged in th[e]

   case and any financial benefit [a] Defendant reaps.” (Rec. at 12 (citing Perfect 10, Inc. v.

   Giganews, Inc., 847 F.3d 657, 673 (9th Cir. 2017)).) Such a relationship does not require a

   defendant to receive a financial benefit that is “tied directly to the sales of . . . infringing goods.”

   Arista Records LLC v. Lime Grp., 784 F. Supp. 2d 398, 435 (S.D.N.Y. 2011). Rather, a benefit

   exists whenever “the availability of infringing material acts as a ‘draw’ for [the defendant’s]

   customers,” Napster, 239 F.3d at 1023, or when the defendant “has an economic incentive to

   tolerate [users’] infringing conduct,” Escape Media, 2015 WL 1402049, at *42.

           Charter—not the Magistrate Judge—misstates the financial benefit standard. For

   example, Charter maintains that Plaintiffs’ vicarious infringement claim must fail because

   Plaintiffs have not alleged that the availability of infringing content is “the attracting factor” to

   Charter’s Internet service. (Obj. at 7.) “[T]he law is clear,” however, “that to constitute a direct

   financial benefit, the ‘draw’ of infringement need not be the primary, or even a significant,

   draw”—“it need only be ‘a’ draw.” Escape Media, 2015 WL 1402049, at *42. Liability obtains

   as long as “some percentage” of a defendant’s customers “were drawn” to its service, “at least in

   part,” by the availability of infringing content. See Cox, 149 F. Supp. 3d at 676.

           Charter also misstates the standard insofar as it claims that Plaintiffs must allege both a

   “draw” to Charter’s service and a financial gain to Charter. (Obj. at 9.) In reality, either suffices



                                                      7
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 9 of 18




   to state a claim. See GC2 Inc. v. Int’l Game Tech., 255 F. Supp. 3d 812, 825 (N.D. Ill. 2017)

   (“[A] financial benefit exists where there is evidence of a direct financial gain or that the

   availability of infringing material acts as a draw for [a defendant’s] customers.” (emphasis

   added)).3 Indeed, even if they were not relying on the draw of infringement to state a claim,

   Plaintiffs would still not be required to plead a financial gain to Charter, as “evidence of

   financial gain is not necessary to prove vicarious liability as long as the service provider has an

   economic incentive to tolerate infringing conduct.” Escape Media, 2015 WL 1402049, at *42.4


             B.     Plaintiffs’ Allegations Permit the Reasonable Inference that Users Are Drawn to
                    Charter’s Service by the Availability of Infringing Content.

             Charter next contends that the Magistrate Judge erred in finding that Plaintiffs’

   allegations plausibly state that Charter has a direct financial interest in the alleged infringing

   activity. (Obj. at 3-5.) Charter’s objection is meritless.

             To be clear, Plaintiffs’ Complaint provides ample support for the Magistrate Judge’s

   conclusion that Charter plausibly receives a direct financial benefit from its users’ infringing

   conduct. As the Magistrate Judge acknowledged, Plaintiffs’ Complaint alleges that:

         •   Infringing subscribers “are motivated to subscribe” to Charter by advertisements that tout
             specific features of Charter’s service that are attractive to infringers, including the
             company’s “fast” download speeds, which “enable[] subscribers to . . . ‘download [up to]
             8 songs in 3 seconds,’” (Compl. ¶ 75);


   3
    To the extent that Tomelleri v. Zazzle, Inc., 2015 WL 8375083, at *15 (D. Kan. Dec. 9, 2015),
   suggests the contrary, the case conflicts with the weight of authority, which holds that a
   “financial benefit need not be tied directly to sales of the infringing goods.” Lime Grp., 784 F.
   Supp. 2d at 435. Indeed, Plaintiffs submit that the better reading of Tomelleri is that when users
   are drawn to a service by infringement, its owner generally receives a financial gain. This is true
   of Charter, which receives fees from users drawn to its service by infringement.
   4
       This alternative theory of benefit, which was a driving force in Sony, is discussed infra.



                                                       8
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 10 of 18




       •   Charter subscribers have utilized these speeds to “pira[te]”5 Plaintiffs’ works “hundreds
           of thousands” of times, (id. ¶¶ 2, 77, 85, 90);

       •   Despite receiving notices of its users’ infringement, Charter did nothing to stop it, (id.
           ¶ 2); and

       •   Charter’s “failure to police its infringing subscribers . . . was a draw” to subscribers, who
           “purchased more bandwidth” from Charter, allowing them to download Plaintiffs’ songs
           in greater volumes and at faster rates, (id. ¶¶ 77, 91).

   The Magistrate Judge correctly determined that these allegations—and the inferences drawn

   therefrom—“plausibly state that Defendant has a direct financial interest in the alleged infringing

   activity.” (Rec. at 9.) The Recommendation’s analysis comports with that of other courts. (See

   Opp’n at 13 (collecting cases).)

           Charter attempts to subvert the Magistrate Judge’s reasoning by ascribing two errors to

   his Recommendation, neither of which is availing.

           First, Charter contends that the Magistrate erred in crediting Plaintiffs’ allegation that

   certain subscribers are “motivated” to subscribe to Charter by advertisements touting users’

   ability to download music quickly through Charter. (Obj. at 3-4.) According to Charter, these

   advertisements do not permit the inference that certain of its users were motivated to subscribe to

   Charter by the ability to infringe, as fast download speeds can be used for “countless legitimate

   purposes.” (Id. at 5.) This argument fails for myriad reasons. First, it is well-established that

   the fact that a service is capable of “substantial non-infringing uses” does not shield a defendant

   from liability. Lime Grp., 784 F. Supp. 2d at 435. In Lime Group, for example, the court




   5
     Charter faults the Magistrate Judge for using the word “pirate” in his Recommendation. (Obj.
   at 4, n. 2.) Contrary to Charter’s suggestion, however, the word “piracy” appears multiple times
   in the Complaint. (Compl. ¶¶ 77, 78, 82.)


                                                     9
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 11 of 18




   rejected the argument that the owners of Lime Wire, an online file distribution program, were

   shielded from liability because both infringing and non-infringing users utilized the service. Id.

   Second, Charter’s argument elides the fact that its advertisements specifically single out users’

   ability to download music quickly through Charter. The ads do not enumerate the “countless”

   other purposes for which Charter’s service can purportedly be used. Finally, Charter’s focus on

   allegations about the speed of its Internet service ignores other allegations that render Plaintiffs’

   claim plausible. Specifically, Charter ignores Plaintiffs’ allegations that (i) online copyright

   infringement is pervasive, accounting for 11% of all Internet traffic in 2011, and (ii) Charter

   subscribers have engaged in infringement “hundreds of thousands” of times. (Id. ¶¶ 81, 85.)

   Based on these numbers, it is reasonable to infer that “pirating music” is something that at least

   some Charter users seek to do through Charter, supporting Plaintiffs’ theory of draw.

          Second, Charter accuses the Magistrate Judge of inventing facts to support his

   conclusions. (Obj. at 4-5.) Specifically, Charter contends that the Magistrate Judge made up the

   fact that Charter subscribers “purchase[d] more bandwidth” from Charter “once [they] realized

   that [Charter] did not intend to stop or control the[ir] infringement.” (Id.) This allegation,

   however, comes directly from the Complaint. Specifically, Plaintiffs allege that infringing

   subscribers “knew [that] Charter would not terminate their [Internet] accounts” for engaging in

   infringement, and that users, “in turn, purchased more bandwidth [from Charter]” to continue

   infringing. (Compl. ¶¶ 77, 91.) At worst, the Magistrate Judge has drawn a reasonable inference

   in favor of Plaintiffs, which is permissible at the pleading stage.6


   6
     Charter suggests that if Plaintiffs’ allegations suffice to plead a claim for vicarious
   infringement, it will “open the floodgates for massive liability against ISPs.” (Obj. at 1.) This



                                                    10
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 12 of 18




          C.      The Magistrate Judge Did Not Misapply Relevant Case Law.

          Charter next contends that the Magistrate Judge misapplied relevant case law when

   evaluating Plaintiffs’ vicarious infringement claim. This objection fails as well.

                  1.      The Magistrate Judge Did Not Misapply Giganews.

          Charter first contends that the Magistrate Judge misapplied Giganews—a Ninth Circuit

   decision without binding effect on this Court—to the extent that he failed to properly consider

   whether Charter’s users were “drawn” to Charter’s service by the ability to pirate Plaintiffs’

   copyrighted works, as distinguished from copyrighted works in general. (Obj. at 8.) This

   argument fails for two reasons.

          First, to the extent that Giganews holds that a “draw” exists only insofar as customers are

   attracted to a defendant’s service because of the specific works in suit, the decision conflicts with

   the weight of authority, which holds that a direct financial benefit exists as long as customers are

   drawn to a defendant’s service by the general ability to infringe. See, e.g., Escape Media, 2015

   WL 1402049, at *43; Lime Grp., 784 F. Supp. 2d at 435.

          Second, even if Giganews articulates the correct standard, Plaintiffs have met it. As

   alleged in the Complaint, Plaintiffs, who are among the “largest” music companies in the world,

   own or control the copyrights to “millions” of sound recordings, including “some of the world’s




   fear is unfounded. First, the inquiry on a motion to dismiss is whether a plaintiff has pled
   sufficient facts to “raise a reasonable expectation that discovery will reveal evidence of
   [wrongdoing],” not whether a defendant is “liable.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
   556 (2007). Second, Plaintiffs’ allegations do not apply to “every ISP.” (Obj. at 11.) Instead,
   Plaintiffs point to specific features of Charter’s service, how Charter has marketed them, and the
   many instances in which Charter users have utilized the features to download Plaintiffs’ works
   illegally. (Compl. ¶¶ 75, 85.) These facts are unique to Charter and do not subject “every ISP”
   to vicarious infringement claims.


                                                    11
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 13 of 18




   most famous and popular music.” (Compl. ¶¶ 1, 13, 33.) Based on the volume and popularity of

   Plaintiffs’ copyrights, it is more than reasonable to infer that at least some of Charter’s users

   were drawn to its service by the ability to infringe Plaintiffs’ works in particular. In this respect,

   Plaintiffs are differently situated than the Giganews plaintiff, who was a single purveyor of

   pornographic images. Giganews, 847 F.3d at 664.

                  2.      The Magistrate Judge Did Not Misapply Ellison.

          Charter next contends that the Magistrate Judge misapplied Ellison, another Ninth Circuit

   decision without binding effect. But again, Charter is the one that misapplies that case.

          First, Charter contends that Ellison holds that a defendant cannot be liable for its users’

   infringement when it charges users a flat fee for its service. (Obj. at 5, 9-10.) In reality,

   however, Ellison holds that “flat periodic fees” can and do “constitute . . . direct financial

   benefit[s]” when “the value of [a defendant’s] service lies in providing access to infringing

   material.” Ellison, 357 F.3d at 1079. This is precisely what Plaintiffs allege.

          Second, Charter faults the Magistrate Judge for missing a “highly pertinent” distinction in

   Ellison that Charter claims is critical to the case. (Obj. at 10.) Specifically, Charter claims that

   Ellison instructed courts to distinguish between two types of entities when assessing a direct

   financial benefit: (i) entities like Napster, for whom “virtually ‘all of [their] “draw” to customers

   result[s] from . . . providing access to infringing material,’” and (ii) entities like AOL and

   Charter, which provide a “‘vast array of products and services.’” (Id. (quoting Ellison, 357 F.3d

   at 1078).) According to Charter, the fact that it provides many products and services renders the

   “draw” of infringement “relatively insignificant” in comparison to other, legitimate draws of its

   service, thereby shielding Charter from liability. (Id.) In fact, Ellison holds precisely the



                                                     12
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 14 of 18




   opposite. According to Ellison, “[t]he essential aspect of the ‘direct financial benefit’ inquiry is

   whether there is a causal relationship between the infringing activity and any financial benefit a

   defendant reaps, regardless of how substantial the benefit is in proportion to a defendant’s

   overall profits.” 357 F.3d at 1079. Construed correctly, Ellison counsels in favor of—not

   against—a finding of direct financial benefit, regardless of the significance of the draw alleged.7

                  3.      The Magistrate Judge Did Not Misapply Grande.

          Charter maintains that the Magistrate Judge misinterpreted Grande, another non-binding

   authority. (Obj. at 10-11.) In Grande, the court dismissed a vicarious infringement claim

   against an ISP on the ground that plaintiffs in that case pled only one conclusory fact in support

   of the defendant’s receipt of a direct financial benefit. 2018 WL 1096871, at *10. Plaintiffs,

   however, have pled far more than that, including allegations that Charter touted specific features

   of its service that were attractive to infringers, and that Charter’s policy of non-enforcement

   “motivated” users to sign up for or remain with the company. Charter claims these allegations

   are conclusory too, but that argument fails for the reasons discussed above. See supra at 8-10.8



   7
     The Ellison court ultimately affirmed the district court’s grant of summary judgment after
   finding that the plaintiff had failed to present evidence that infringement was a draw to AOL’s
   service—even an “insignificant” one. 357 F.3d at 1079. In the absence of such evidence, the
   court characterized the alleged infringement as an “added benefit” to AOL subscribers, not a
   draw. Id. Contrary to Charter’s suggestion, however, the Ellison court did not opine on how to
   distinguish between “draws” and “added benefits” at the pleading stage. To the contrary, the
   court recognized that “there is usually substantial overlap” between draws and added benefits,
   id.—a concession that counsels in favor of allowing Plaintiffs’ claim to proceed. See In re Zinc
   Antitrust Litig., 2016 WL 3167192, at *11 (S.D.N.Y. Jun. 6, 2016) (courts “may not choose
   between two plausible inferences” from alleged facts at the pleading stage).
   8
     The court’s analysis in Grande also misstates the law, including insofar as it faulted plaintiffs
   for failing to allege that infringing material is “something exclusively available through Grande’s
   service.” 2018 WL 1096871, at *10. To be held vicariously liable, a defendant is not required to
   provide “exclusive[]” access to infringing material. (See Opp’n at 14 n.1.)


                                                    13
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 15 of 18




                  4.      The Magistrate Judge Did Not Ignore Plaintiffs’ Landlord Cases.

          Finally, Charter contends that the Magistrate Judge erred by ignoring the cases it cited in

   its motion concerning landlords’ liability for vicarious infringement claims. (Obj. at 7-8.) These

   cases, however, are inapposite.

          Although Charter spills significant ink attempting to analogize itself to a landlord—a

   class of defendants generally immune from vicarious infringement—Plaintiffs have already

   explained why the analogy fails. (Opp’n at 19-20.) Specifically, although Charter, like a

   landlord, charges flat fees to customers and provides a service that is capable of both infringing

   and non-infringing uses, neither of these attributes shields a landlord from liability. (Id.)

          Instead, the factor that drives courts’ decisions not to impose liability on landlords is their

   low level of control over infringing tenants. See, e.g., Coach, Inc. v. Swap Shop, Inc., 2012 WL

   12887010, at *8 (S.D. Fla. Sept. 21, 2012) (declining to impose liability on landlord because it

   did not meet “the supervise and control prong”). Because Charter has the ability to control its

   infringing users, see supra at 4-6, these landlord-tenant cases are immaterial to the analysis.9




   9
     Charter also maintains that the Magistrate Judge misapplied Tomelleri, but this argument lacks
   merit, as Tomelleri is yet another case disposing of a vicarious infringement claim at summary
   judgment, not on a motion to dismiss. See 2015 WL 8375083, at *1, 15. Moreover, in deciding
   Tomelleri, the court emphasized that the only user of defendant’s service who “testified in this
   case stated that what drew him to [the defendant] was the fact that Defendant maintains the
   products to which he can apply his own artwork,” not the ability to infringe. Id. at *15.
   Plaintiffs should be afforded the same right to discovery as Tomelleri had, including the right to
   question Charter users. Indeed, this type of discovery is common in vicarious infringement suits,
   including Cox. See, e.g., Cox, 149 F. Supp. 3d at 676 (allowing vicarious infringement claim
   against ISP to proceed to trial based on “a survey conducted by [plaintiffs’] expert” showing that
   approximately 10% of ISP’s users subscribed to ISP because they wanted to “download or
   upload free digital music through sites” that facilitated infringement).


                                                    14
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 16 of 18




          D.      A Financial Benefit Exists Because Charter Has an “Economic Incentive” to
                  Tolerate Infringement.

          Finally, although the Magistrate Judge found that Plaintiffs’ allegations about “draw” are

   sufficient to overcome Charter’s motion to dismiss, Plaintiffs have also adequately pled a direct

   financial benefit to Charter for the independent reason that Charter has an economic incentive

   not to terminate infringing users’ accounts. As the court explained in Escape Media, “evidence

   of financial gain is not necessary to prove vicarious liability as long as the service provider has

   an economic incentive to tolerate infringing conduct.” 2015 WL 1402049, at *42. Here, Charter

   plainly has an incentive not to terminate infringers’ accounts, as these users pay substantial fees

   to Charter each month for the ability to access Charter’s service. (Compl. ¶ 91.)

          Indeed, plaintiffs in Sony made precisely the same argument with respect to the ISP

   defendant in that case, which, like Charter, “chose not to stop the infringement on its network

   precisely in order to collect revenues that it would lose if it terminated the particular accounts

   that were repeatedly the subject of infringement notices.” Sony Action, Dkt No. 396, at 33. The

   ISP moved for summary judgment on this vicarious infringement claim, but just last Friday, the

   court denied the motion. See Sony Action, Dkt. No. 586. This Court should do the same.

                                             CONCLUSION

          For the foregoing reasons, the Court should overrule Charter’s Objection and adopt the

   Magistrate Judge’s Recommendation in its entirety.




                                                    15
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 17 of 18




    Dated: November 18, 2019             /s/ Mitchell A. Kamin
                                         Mitchell A. Kamin
                                         Neema T. Sahni
                                         COVINGTON & BURLING LLP
                                         1999 Avenue of the Stars, Suite 3500
                                         Los Angeles, CA 90067-4643
                                         Telephone: (424) 332-4800
                                         mkamin@cov.com
                                         nsahni@cov.com

                                         Jonathan M. Sperling
                                         COVINGTON & BURLING LLP
                                         The New York Times Building
                                         620 Eighth Avenue
                                         New York, NY 10018-1405
                                         Telephone: (212) 841-1000
                                         jsperling@cov.com

                                         Janette L. Ferguson, Esq.
                                         Benjamin M. Leoni, Esq.
                                         LEWIS BESS WILLIAMS & WEESE,
                                         P.C.
                                         1801 California Street, Suite 3400
                                         Denver, CO 80202
                                         Telephone: (303) 861-2828
                                         Facsimile: (303) 861-4017
                                         jferguson@lewisbess.com
                                         bleoni@lewisbess.com

                                         Matthew J. Oppenheim
                                         Scott A. Zebrak
                                         Jeffrey M. Gould
                                         Kerry M. Mustico
                                         OPPENHEIM + ZEBRAK, LLP
                                         4530 Wisconsin Ave. NW, 5th Floor
                                         Washington, DC 20016
                                         Telephone: (202) 621-9027
                                         matt@oandzlaw.com
                                         scott@oandzlaw.com
                                         jeff@oandzlaw.com
                                         kerry@oandzlaw.com

                                         Attorneys for Plaintiffs



                                       16
Case 1:19-cv-00874-RBJ-MEH Document 87 Filed 11/18/19 USDC Colorado Page 18 of 18




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies on this 18th day of November, 2019, a true and correct

   copy of the foregoing Plaintiffs’ Response to Defendant Charter Communications, Inc.’s

   Objection to Recommendation by Magistrate Judge to Deny Charter’s Motion to Dismiss

   Plaintiffs’ Claim for Vicarious Liability was served electronically via CM/ECF on the following:

           Craig D. Joyce                               Jennifer A. Golinveaux
           Jack M. Tanner                               WINSTON & STRAWN LLP
           FAIRFIELD & WOODS, P.C.                      101 California St.
           1801 California St., Ste. 2600               San Francisco, CA 94111
           Denver, CO 80202
                                                        Erin R. Ranahan
           Michael S. Elkin                             Shilpa A. Coorg
           Thomas Patrick Lane                          WINSTON & STRAWN LLP
           Seth E. Spitzer                              333 South Grand Ave.
           Stacey Foltz Stark                           Los Angeles, CA 90071
           WINSTON & STRAWN LLP
           200 Park Ave.
           New York, NY 10166


                                                       /s/ Mitchell A. Kamin
                                                       Mitchell A. Kamin




                                                  17
